FILED
                             NOT FOR PUBLICATION                            MAR 02 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



 UNITED STATES OF AMERICA,                       No. 09-10219

               Plaintiff - Appellee,             D.C. No. 2:02-CR-01002-SRB

   v.
                                                 MEMORANDUM *
 DAVID CASIMIRO BRAVO-CUEVAS,

               Defendant - Appellant.



                     Appeal from the United States District Court
                              for the District of Arizona
                      Susan R. Bolton, District Judge, Presiding

                            Submitted February 16, 2010 **

Before:        FERNANDEZ, GOULD, and M. SMITH, Circuit Judges.

        David Casimiro Bravo-Cuevas appeals from the nine-month sentence

imposed following the revocation of supervised release. We have jurisdiction

under 28 U.S.C. § 1291, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

AK/Research
       Bravo-Cuevas contends that his due process rights were violated by the

district court’s denial of his right to confront and cross-examine witnesses. We

review for plain error because Bravo-Cuevas failed to object to the hearsay

testimony of the probation officer, and failed to challenge the accuracy of the

documentation used to support the allegation that he violated a condition of his

supervised release. See United States v. Rodriguez-Lara, 421 F.3d 932, 948 (9th

Cir.2005). The district court listened to the testimony and reviewed the

documentation before concluding that the government had proved the violation by

a preponderance of the evidence. On these facts, the district court’s failure to

balance Bravo-Cuevas’ right to confront and cross-examine witnesses against the

government’s good cause for denying the right did not constitute plain error

because any error did not affect his substantial rights. See United States v.

Simmons, 812 F.2d 561, 564-65 (1987); see also United States v. Comito, 177 F.3d
1166, 1170 (9th Cir. 1999).

       AFFIRMED.




AK/Research                                2                                      09-10219